DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
This Office action is in response to the amendment filed on October 12, 2022.  No claims have been amended.  No claims have been cancelled.  No new claims have been added. Thus, claims 1-20 are pending.


Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103, filed October 12, 2022, have been fully considered but are not persuasive.
Applicant argues that the PAR of Venkatraman does not expressly or inherently disclose a navigation reliability term representing a probability of successfully reaching the terminal position via one or more navigational fixes to be obtained from a platform, citing that “the reliability rating of Venkatraman is not based on the probability of reaching a terminal location but is, instead, based on visibility to a satellite.”
Examiner respectfully disagrees with Applicant and opines that Venkatraman sufficiently teaches the aforementioned limitation in Paragraphs 28-43, whereby the reliability rating is not based on visibility to a satellite alone, but rather based on “visibility metrics”, defined in Paragraph 33, as “can comprise an indication of satellite availability, satellite visibility, dilution of precision (DOP), SNR of received GPS signals, and other quality estimates for the segment of the route”.   Venkatraman clearly disambiguates satellite visibility (visual line of site) from satellite availability, the latter being an “usability” metric that sufficiently impacts a determination of a contested environment in which “GPS is limited, compromised, or otherwise impaired”, for example, a multipath (propagating signal) effect from surrounding buildings in a dense metro area, whereby you can have no satellite visibility (line of sight to), yet can still have satellite availability (position lock), therefore, the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 are retained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman (US-20120059578-A1).

Regarding claim 1, Venkatraman teaches a method of navigation path planning in a contested environment (see Venkatraman, Abstract, figure 1, paragraphs 1, 3, and 14-16, regarding “a routing system (method of navigation path planning) can be configured to determine a route based on availability and reliability of location reference devices (of positioning networks) to determine a most reliable route between a source and a destination”, whereby “reliability ratings of the plurality of routes are compared to identify and to present one of the plurality of routes with a highest reliability rating”, for example, in contested environments where GPS is compromised, unavailable, or otherwise impaired), the method comprising: receiving an initial position of a navigation path and a terminal position of the navigation path (see Venkatraman, Abstract, figure 1, paragraphs 16-17, regarding “routing unit 104 determines available routes between the source location (initial position) and the destination location (terminal position)”); calculating the navigation path from the initial position to the terminal position as an objective function of a navigation reliability term and a navigation accuracy term, the navigation reliability term representing a probability of successfully reaching the terminal position via one or more navigational fixes to be obtained from a platform while navigating along the navigation path, wherein the probability of successfully reaching the terminal position is based at least in part on a probability that each of the navigational fixes can be successfully obtained while navigating along the navigation path, and the navigation accuracy term representing a distance between the terminal position and the navigation path (see Venkatraman, figures 2-3, paragraphs 28-43, regarding block 208 [FOR EACH SEGMENT THAT CONSTITUTES THE ROUTE], with each segment delineated by navigational fixes (waypoints), block 218 [DETERMINE A RELIABILITY RATING (calculate the objective function) FOR THE ROUTE BASED ON VISIBILITY METRICS (accuracy and reliability terms) ASSOCIATED WITH EACH SEGMENT OF THE ROUTE], and block 224 [ PRESENT THE IDENTIFIED ROUTE WITH THE BEST RELIABILITY RATING ON THE USER NAVIGATION DEVICE], whereby “visibility metrics can comprise an indication of satellite availability, satellite visibility, dilution of precision (DOP), SNR of received GPS signals, and other quality estimates for the segment of the route”); and providing the calculated navigation path to a navigation system to cause the platform to navigate along the calculated navigation path (see Venkatraman, paragraph 72, regarding “After the user selects one of the (calculated navigation paths) routes, the routing unit 104 can route the user along the selected route”).

Regarding claim 8, independent claim 8 is a system for navigation path planning in a contested environment, the system comprising: one or more processors; and a storage operatively coupled to the one or more processors and configured to store instructions that when executed by the one or more processors cause a process to be carried out that performs the identical method of navigation path planning in a contested environment of independent claim 1, therefore, claims 8 is also rejected under 35 USC § 102(a)(1) for the same rationale as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman (US-20120059578-A1) in view of DelMarco (US-20170329335-A1).

Regarding claim 2, Venkatraman teaches the method of claim 1, except wherein during navigation along the calculated navigation path, the method comprises: receiving an image of at least one of the navigational fixes; comparing one or more features of the image to one or more corresponding features of a reference image associated with a known geolocation; registering the at least one navigational fix based on the comparison; and providing the at least one navigation fix to the navigation system.
However, DelMarco remedies this shortfall by teaching “method for vision-aided navigation which utilizes an image registration system to update a navigation control system. One exemplary feature of the method includes the use of Enhanced Phase Correlation techniques to create a reference imagery database and register images against the created database. The method may be operated on a non-transitory computer-readable medium storing a plurality of instructions which when executed by one or more processors causes the one or more processors to perform the method for vision-aided navigation which utilizes an image registration system to update a navigation control system” (see DelMarco, Abstract, figure 1, paragraphs 11-12, and 54) 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method of navigation path planning in a contested environment of Venkatraman to further comprise the vision-aided navigation method of DelMarco because with this additional capability to update and correct a waypoint (navigation fix) enroute mitigates the accumulated navigation error and therefore improves upon the accuracy of the navigation path.

Regarding claim 3, modified Venkatraman teaches the method of claim 2, including further comprising updating the navigation path to account for accumulated navigation error of the navigation system based on the at least one navigation fix (see DelMarco, paragraphs 11-12, and 54, regarding “determining the vehicle's positional alignment error, updating the vehicle's guidance system and correcting the vehicle's motion”, for example, based on the accumulated navigation error of the navigation system based on the at least one navigation fix, such as, for example, a previous dead reckoning waypoint (fix)).

Regarding claim 4, modified Venkatraman teaches the method of claim 3, including wherein the navigation system includes a global positioning satellite (GPS) receiver, and the calculated navigation path is provided to the navigation system while GPS-based navigation is compromised, unavailable, or otherwise impaired (see DelMarco, paragraphs 11-12, and 54, regarding “GPS may not always be available for various reasons. In GPS-denied areas, GPS can be jammed making it unavailable or unreliable for navigation. Even when GPS is available, signal occlusion or multipath effects in urban environments, often referred to as “urban canyons”, or in mountainous regions, can degrade GPS accuracy or provide coverage gaps. Further, GPS signals can be weakened by meteorological conditions and by obstructed lines of sight arising from tree canopies, buildings, garages or tunnels. Still further, the accuracy of GPS may be insufficient for autonomous vehicle navigation in some cases”, examples of conditions when GPS-based is compromised, unavailable, or otherwise impaired”).

Regarding claim 5, modified Venkatraman teaches the method of claim 1, including comprising calculating a maximum eigenvalue of a covariance metric at the terminal position, wherein the accuracy term includes the maximum eigenvalue of the covariance metric at the terminal position (see DelMarco, paragraph 88, regarding Registration Error Covariance Estimation, whereby the Enhance Phase Correlation (ECP) peak value (maximum eigenvalue scalar) result can be interpreted as “a measure of platform position accuracy”).

Regarding claim 6, modified Venkatraman teaches the method of claim 1, including comprising calculating a probability of correct registration of a visual navigation aid at a given position along the calculated navigation path, wherein the navigation reliability term includes the probability of correct registration, and wherein the method further comprises one, two, or all three of: applying a minimum constraint value to the probability of correct registration; integrating the probability of correct registration of the navigation aid over a plurality of positions along the navigation path (see DelMarco, figures 3A-3D, paragraph 72, regarding “high narrow correlation peak 38 at the correct registration solution indicates that the registration was accurate and that the fiducial image patch of FIG. 3B matches the reference image of FIG. 3A at the correct position. The fiducial image patch of FIG. 3B displays high discrimination power (highest probability of correct registration) as the fiducial image patch contains sufficiently unique, distinctive information to match the reference image at the correct position); and/or calculating a length of the navigation path between the current position and the terminal position, wherein the navigation reliability term further accounts for the length of the navigation path (see Venkatraman, paragraph 20, regarding ‘the routing unit 104 can select an appropriate route based on reliability (term) of the route and other routing constraints (e.g., shortest distance, least time, etc. between the source location and the destination location)”).

Regarding claim 7, modified Venkatraman teaches the method of claim 1, including wherein the objective function is defined with respect to a spatial grid laid over a region of terrain in a contested environment, wherein the initial position, the terminal position, and the given position along the navigation path are positions on the spatial grid (see DelMarco, paragraph 84, regarding “a sparse spatial grid is overlaid on the registered imagery. Feature correspondences between a registered video frame and an ortho-reference image at the sparse grid points are used as tie-points”, whereby the registered imagery can be, for example, a region of terrain in a contested environment).

Regarding claims 9-13, independent claim 8 is a system for navigation path planning in a contested environment, the system comprising: one or more processors; and a storage operatively coupled to the one or more processors and configured to store instructions that when executed by the one or more processors cause a process to be carried out that performs the identical method of navigation path planning in a contested environment of independent claim 1, and similarly, dependent claims 9-13 of independent 8 perform the identical methods corresponding to dependent claims 5, 6, 2, 6, and 7 of independent claim 1 respectively, therefore, claims 9-13 are rejected under 35 USC § 103 for the same respective rationale as claims 5, 6, 2, 6, and 7 respectively.

Regarding claims 14-20, independent claim 14 is a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed cause a process to be carried out for navigation path planning that performs, with the inclusion of dependent claim 15, the identical method of navigation path planning in a contested environment of combined independent claim 1 and its dependent claim 2, and similarly, dependent claims 16-20 of independent claim 14 performs the identical methods of dependent claims 3-7 of independent claim 1, therefore, claims 14-20 are also rejected under 35 USC § 103 for the same respective rationale as claims 1-7.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

December 13, 2022



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661